Citation Nr: 1540823	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed via a paper claims file and Virtual VA and VBMS electronic claims files.  The VBMS electronic claims file contains a February 2015 written appellate brief.  The Virtual VA electronic claims file contains VA treatment records that were already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the record reflects that the Veteran may be in receipt of Social Security Administration (SSA) disability and Supplemental Security Income (SSI) benefits for his back; however, it does not appear that any related documents from SSA are of record.  See, e.g., May 2003 and April 2005 VA treatment records.  To afford the Veteran all due consideration, the Board finds that the AOJ should attempt to obtain these records prior to final adjudication of his request to reopen.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.
2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include scheduling the Veteran for a VA examination or obtaining a VA medical opinion if it is determined that new and material evidence exists to reopen the claim.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

